Opinion bt
Mr. Justice Elkin,
This is a mandamus proceeding to compel the reinstatement of appellant as the chief examiner of the Civil Service Commission. He complains that his removal was without just cause and therefore illegal. He was removed on the ground of insubordination, which if true in fact, was a just cause within the meaning of the law. Every subordinate should be respectful to his superior officers, and should be willing to discharge his duties as directed. In the administration of civil service laws much must be left to those intrusted with their enforcement. This is especially true of the civil service commission which was created for the express purpose of regulating and enforcing civil service in cities of the first class. If the authority of the commission to regulate its own affairs may be lightly challenged by one occupying a subordinate position, the effective enforcement of civil service in other departments would be greatly weakened. Nothing could be more demoralizing to the public service than insubordination on the part of subordinates in the discharge of their duties. There must be a head to everything. No work is well done without the direction of competent authority. The *11subordinate may think he is wiser than his chief, and may honestly believe that he knows how to do the work better, but so long as he occupies a subordinate position, his views must yield to those of his superior. Any other view would destroy efficient discipline without which there can be no such thing as orderly and well-regulated government. In this connection it may be well to glance at those provisions of the civil service act -under which the chief examiner is appointed. Section 3 of the Act of March 5, 1906, P. L. 83, provides as follows: “The Civil Service Commission in each city shall employ a chief examiner and such other clerks, examiners and employees as it may deem necessary or proper to carry out the purposes of this act.” The salaries of the examiners and other employees are fixed by the commission and approved by the mayor. There are no other provisions relating to these appointees. The act is absolutely silent as to what duties they shall perform, or the kind and character of services they shall render. All of these things are left to the discretion of the commission so as “to carry out the purposes of this act.” It seems perfectly clear that the legislature intended the commission to exercise discretionary powers in the appointment of examiners and clerks and in the regulation of the affairs of its own household. There is nothing in the act to indicate a legislative intention to give the chief examiner, or any other employee, the authority to do any act or thing except under the supervision and direction of the commission. The power to enforce the law is lodged in the commission and not in the subordinates. The chief examiner has no power or authority except such as may be delegated to him by the commission. He acts at all times under the supervision and subject to the direction of the commission. When he undertakes to ignore its wishes, or to disregard its directions, or to question its authority, he assumes a power never intended to be conferred upon him. If he persists in setting up his views in opposition to those held by the commission he may very properly be classed as insubordinate. It is *12conceded if appellant was insubordinate within the meaning of the law there was just cause for his removal, but it is contended that the facts do not warrant such a finding. In the consideration of this point we start with the presumption of good faith in the performance of public duties on the part of the commission which removed appellant. The cause assigned for the removal having been challenged, the whole controversy was carefully considered by the learned court below with the result that the commission was sustained. This is the end of the matter unless there was manifest error in the findings of the lower court. It is very earnestly argued here that the evidence did not warrant such a finding. The case is made to turn upon the question of insubordination. The evidence was largely documentary although there was some oral testimony. It may be that different minds might reach opposite conclusions from the evidence thus presented. But it has been frequently held that findings of fact will not be reversed on this ground unless there is manifest error: Plankington’s Estate, 212 Pa. 235. We find no such manifest error in the findings about which complaint is made as to warrant a reversal. Indeed, the tone of the letters written by appellant to the commission indicates an unwillingness to follow instructions, and a disinclination to do his work as directed. His general attitude as indicated by his acts and letters is not saved from the charge of insubordination because he said in one letter that he would make the changes suggested if requested to do so. What occurred between a member of the commission and appellant in connection with the marking amounted to a request to make the changes. The learned court below has so found and we see no error in the conclusion reached. He must have understood, as we believe he did, that the commission desired him to change the markings as indicated by the marginal notes. Whether it was wise or unwise for the commission to adopt a policy of more liberal marking under the circumstances was a question with which the chief examiner had nothing to do. It was his *13duty to follow instructions and do as the commission directed. Upon a review of the whole record we see no reason for disturbing the findings and conclusions of the learned court below.
Assignments of error dismissed and judgment affirmed.